TAMM, Circuit Judge,
dissenting:
Despite the mental pole-vaulting of the majority, I am unable to agree with its decision in these cases.
*255First, I cannot conclude that the workers’ compensation statute of the District of Columbia, D.C.Code § 36-501 (1973), has any application to Petitioner Riley’s injuries. At the time of the accident, Riley was a resident of Virginia. His principal place of employment was Virginia. His employer, Eureka, was a Delaware corporation that had its principal place of business in Virginia and directed Riley’s activities from Virginia. National Van Lines, which had engaged Eureka as its agent, had its principal office in Illinois. The accident occurred in New York, after all goods shipped from the District of Columbia had been delivered. None of the facts in these cases suggests a connection to the District of Columbia that justifies applying its laws to Riley’s claim. See Restatement (Second) of Conflict of Laws § 181 (1971).
Second, even if this matter did fall under the District of Columbia statute, this court would not have subject matter jurisdiction to hear these petitions for review. Section 21(c) of the Longshoremen’s and Harbor Workers’ Compensation Act provides for review “in the United States court of appeals for the circuit in which the injury occurred . . . .” 33 U.S.C. § 921(c) (1976) (emphasis added). The accident in the eases before us occurred in New York, which is in the Second Circuit, not this one. Review is proper there, not here. See Home Indemnity Co. v. Stillwell, 597 F.2d 87, 90 (6th Cir.), cert. denied, - U.S.-, 100 S.Ct. 145, 62 L.Ed.2d 94 (1979). Because this is a matter of jurisdiction, not venue, we should dismiss the petitions rather than acquiesce in the parties’ decision not to press the issue further.* Cf. Atlantic Ship Rigging Co. v. McLellan, 288 F.2d 589 (2d Cir. 1961) (predecessor to 33 U.S.C. § 921(c), which provided for initial review in the district court for the judicial district in which the injury occurred, confers jurisdiction; it does not concern simply venue); Continental Fire & Casualty Insurance Co. v. O’Leary, 236 F.2d 282 (9th Cir. 1956) (same).
Because District of Columbia law does not govern Riley’s claim and because this court would not have subject matter jurisdiction to hear these petitions even if District of Columbia law were to apply, I respectfully dissent.

 On June 21, 1978, a panel of this court denied a motion by Respondents National Van Lines and Transport Indemnity to dismiss the petitions for want of jurisdiction. The panel nevertheless entered its order without prejudice to the movants’ raising the issue again when the cases would be heard on the merits. Director, Office of Workers’ Compensation Programs v. National Van Lines, Inc., Nos. 78-1259, 78-1268 (D.C.Cir. June 21, 1978) (order per curiam). National Van Lines and Transport Indemnity earlier had indicated their willingness to withdraw their objections if the panel denied their motion. Reply to Response of the Director, Office of Workers’ Compensation Programs, in Opposition to Motions to Dismiss (April 28, 1978). Thus, the parties neither briefed this issue nor discussed it at oral argument. It is well settled, however, that the parties to an action cannot confer jurisdiction by consent; rather, it is our obligation to raise questions of jurisdiction sua sponte. E. g., Mansfield, C. & L.M. Ry. v. Swan, 111 U.S. 379, 4 S.Ct. 510, 28 L.Ed. 462 (1884); C. Wright, Handbook of the Law of Federal Courts § 8, at 18 (3d ed. 1976). See cases cited id. at 18 n.8. The doctrine of the law of the case does not prevent us from reopening this issue, for we are “duty-bound” to recognize our lack of jurisdiction, no matter how late. Potomac Passengers Ass’n v. Chesapeake & O. Ry., 171 U.S. App.D.C. 359, 520 F.2d 91, 95 n.22 (D.C.Cir. 1975).